FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 1, 2022

                                      No. 04-22-00259-CR

                    EX PARTE Juan Gabriel COLORADO CARRILLO,

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10367CR
                          Honorable Roland Andrade, Judge Presiding


                                         ORDER

       A supplemental clerk’s record in this habeas corpus appeal was filed May 31, 2022 in
response to this court’s May 17, 2022 order. We order appellant’s brief due June 20, 2022.
See TEX. R. APP. P. 31.1; 4TH TEX. APP. (San Antonio) LOC. R. 8.2. The brief of the State is due
within 20 days after the date appellant’s brief is filed. Id. A reply brief, if any, must be filed
within 10 days after the State’s brief is filed.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court